PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,869,724
Issue Date: 22 Dec 2020
Application No. 16/306,991
Filing or 371(c) Date: 4 Dec 2018
Attorney Docket No. PT-5436-US-PCT(2)/P021601



:
:
:
:	DECISION ON PETITION
:
:



This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed July 22, 2021, requesting that the Office adjust the patent term adjustment from 88 days to 187 days.  

The Office acknowledges the submission of the $210.00 fee set forth in 37 C.F.R. § 1.18(e) and a five-month extension of time to make timely this petition.  No additional fees are required.  A review of Office records shows this patent is not subject to a terminal disclaimer.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On December 22, 2020, the Office determined that applicant was entitled to 88 days of PTA.  

On July 22, 2021, Patentee filed a request for redetermination of patent term adjustment requesting a PTA of 187 days, pursuant to 37 C.F.R. § 1.705(b). 

Decision

Upon review, the USPTO finds that Patentee is entitled to 108 days of PTA.  

One period of reduction is in dispute.

“A” Delay

The Patentee and the Office agree there are 192 days of “A” delay under 35 U.S.C. 
§ 154(b)(1)(A).


 “B” Delay 

The Patentee and Office agree there are zero days of “B” delay.  

“C” Delay

The Patentee and Office agree there are zero days of “C” delay.  

Overlap

The Patentee and Office agree there are zero days of overlap.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

There is one period of reduction in dispute.

A notice of allowance was mailed on August 14, 2020; a first request for a corrected filing receipt was filed on September 10, 2020; and, a replacement filing receipt was mailed on September 14, 2020.  A second request for a corrected filing receipt was filed on November 6, 2020 and a corrected filing receipt was mailed on November 10, 2020.  

The Office assessed a 104-day reduction under 37 C.F.R. § 1.704(c)(10), for the period beginning on September 10, 2020 and ending with the issuance of the patent on December 22, 2020.

With this petition, Patentee argues the replacement filing receipt mailed on September 14, 2020 contained a typographical error in the city name of the applicant,1 and this USPTO error necessitated the filing of the corrected filing receipt was filed on November 6, 2020.  Therefore, the reduction under 37 C.F.R. § 1.704(c)(10) should total five days and the second request for a corrected filing receipt “has no relevance in the determination of PTA.”

Patentee does not reveal its math, and the undersigned is not in a position to ascertain how Patentee arrived at five days.  On one hand, the period beginning on November 6, 2020 and ending on November 10, 2020 totals five days, but on the other hand Patentee argues the November 10, 2020 filing has no relevance in the determination of PTA.

Patentee’s arguments have been given careful consideration, and have been deemed to be unpersuasive.

This application contains a notice of allowance that was mailed on or after July 16, 2020, and therefore the post- Supernus version of 37 C.F.R. § 1.704(c)(10) applies.  See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 36335 (June 16, 2020). 2

37 C.F.R. § 1.704(c)(10) sets forth, in toto:

Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

The USPTO mailed a notice of allowance on August 14, 2020; Patentee filed a first request for a corrected filing receipt on September 10, 2020; and, Patentee filed a second request for a corrected filing receipt on November 6, 2020.

The period beginning on August 15, 2020 and ending on November 6, 2020 totals 84 days.  It follows that under the post-Supernus version of 37 C.F.R. § 1.704(c)(10), a reduction of 84 days is warranted.  

While the USPTO is not unmindful of Patentee’s situation and the presence of a typographical error in the replacement filing receipt mailed on September 14, 2020 is unfortunate, the fact that a request for a corrected filing receipt was filed on November 6, 2020 after the mailing of a notice of allowance is not in dispute and 37 C.F.R. § 1.704(c)(10) indicates this warrants a reduction to the patent term.

The reduction of 104 days has been removed and a reduction of 84 days has been entered.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
192 + 0 + 0 – 0 – 84 = 108.

Patentee’s Calculation:

192 + 0 + 0 – 0 – 5 = 187.


Conclusion

Patentee is entitled to PTA of 108 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 192 + 0 + 0 – 0 – 84 = 108 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 108 days.

Alternatively, if Patentee accepts this redetermination and would prefer the issuance of a certificate of correction sooner than seven months from the mailing of this decision, a petition may be filed requesting a PTA of 108 days.  No fee is associated with the filing of the petition, however any such submission that is received more than two months from the mail date of this decision would require an extension of time to make timely the submission.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.3

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 10,869,724 B2
		DATED            :     Dec. 22, 2020				DRAFT
		INVENTOR(S) :     Beck et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 88 days

      Delete the phrase “by 88 days” and insert – by 108 days --	
		






















    
        
            
        
            
        
            
        
            
        
            
    

    
        1 A corrected/updated ADS was included with the first request for a corrected filing receipt filed on September 10, 2020 that listed the mailing address of one of three applicants as having a city name of “Zug” with a G and the replacement filing receipt mailed on September 14, 2020 lists the city name as “Zuq” with a Q.
        2 The notice is viewable here: https://www.govinfo.gov/content/pkg/FR-2020-06-16/pdf/2020-11786.pdf.
        
        3 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.